Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Keenan et al, US 2016/0298059, discloses a cleaning composition with rapid foam collapse comprising 0.2-10% by weight of a surfactant that is a nonionic C2-4 alkylene oxide of a C6-22 alcohol (see abstract and paragraph 7).  It is further taught by Keenan et al that a preferred nonionic surfactant is a 2-ethyl hexanol ethylene oxide-propylene oxide surfactant, such as ECOSURF EH6 and ECOSURF EH9 (see paragraphs 11 and 14), that the composition additionally contains glycol ethers (see paragraph 27 and Table 2), and that the water content of the composition is 10-99% by weight (see paragraph 30).  Specifically, note the Examples in Tables 4-12, which contain ECOSURF EH6 and ECOSURF EH9, glycol ethers, adjunct ingredients, and water.  However, patentee differs from applicant in that Keenan et al does not teach or suggest in general a cleaning composition comprising 80-97% by weight of water, monoethanolamine, triethanolamine, and 0.001-2.0% by weight of a branched alkoxylated alcohol containing 4-6 moles of ethoxylation, 4-6 moles of propoxylation, and 2-ethyl hexan-1-ol as the branched alcohol, as required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
April 27, 2022